                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SARAH BUCKLEW,                                  §
         Plaintiff,                             §
                                                §
v.                                              §    Civil Action No. 3:18-CV-2117-N (BH)
                                                §
OFFICER MATT ST. CLAIR, et al.,                 §
         Defendants.                            §    Pretrial Management

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       Defendants Officer Matt St. Clair, Officer M. Clark, and City of Garland’s Motion to

Rescind Court’s Prior Order Granting Plaintiff’s Pauper Status and to Dismiss and Brief in

Support, filed September 10, 2018 (doc. 14), is GRANTED. By separate judgment, all of the

plaintiff’s claims will be DISMISSED with prejudice.

       SIGNED this 24th day of May, 2019.




                                             UNITED STATES DISTRICT JUDGE
